DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 17 February 2022 have been fully considered but they are not persuasive.
Upon further review of the outstanding claims and based on broadest reasonable interpretation of the claims, Examiner respectfully submits that the independent claims as amended with limitations of the now-canceled claim 21, are fully taught by the prior art of record.  As stated in the previous office actions, in Long, the virtual cameras are flexible, and can be moved and placed dynamically at will. However, the general goal of the spectator is to observe or watch game play unfold, often with special access to player and game information (para 72 of Long). Long gives an example of a “first-person shooter game”. In this example, it is evident that the location of spectator view is locked to the movement of the participant object/avatar controlled by the gamer/participant input, as the spectator’s main motivation would be to spectate the performance of the avatar as it navigates through the “first-person shooter game”.  Long further teaches the direction of the spectator view can be flexibly controlled by the spectator input for different perspectives, based on preference (See at least para 123 of Long). For at least these reasons, and as further explained in the rejection below, Examiner respectfully maintains that the prior art of record fully teaches the claim limitations.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 – 10 and 12 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Long et al. (hereinafter Long, U.S. Patent Application Publication 2017/0157512) in view of Mehta et al. (hereinafter Met, U.S. Patent Application Publication 2015/0223002).

Regarding Claim 1, Long discloses:
A system, comprising: 
a processor (e.g. processor; para 13);
a memory having computer-executable instructions stored thereupon which, when executed by the processor, cause the system (e.g. non-transitory storage medium storing program code executed by processor; para 13) to
receive session data defining a virtual reality environment comprising a participant object (para 57: location of moving player avatar; e.g. capture client utilizes one or more configurable virtual cameras or virtual camera arrays capable of recording a game from various directions or perspective during real-time game play; para 86; and game data, camera control, timing control data received by game server; para 84;), the session data allowing a participant to provide a participant input for controlling a direction of the participant object and exclusively controlling a location of the participant object (Examiner notes this is interpreted simply as a gamer providing participant input based on knowledge of the current location/session data of the participant object/avatar in the game to, for example, further control where to go next; tracking location associated with a game player, para 16; e.g. movable position associated or anchored to a moving player avatar; para 57; game server receives and processes player data and render the game world in real time; para 94; See also para 133 regarding a player entering into a room),
generate a first view for display to the participant (e.g. players provided with player interface overlay on screen; para 95; player interface data as shown to individual players; para 96; also note rendering the game world in real time; para 96; see also first person perspective in Figs. 14 - 22), the first view originating from the location of the participant object exclusively controlled by the participant input (Examiner again notes this is interpreted simply as a gamer providing participant input, for example, to control where to navigate the participant object/avatar to in a game; e.g. connected game clients maintain their own version of the game world for display; para 94; and rendered scenes in local game play; para 98; and captured gameplay from the game feed; para 102), wherein a direction of the first view is based on the direction of the participant object (e.g. see first person perspective of player C5 element 1435; para 148),
generate a spectator view for display on a computing device associated with a spectator (e.g. spectator interface provides elements to enhance the viewing experience; para 95), the spectator view originating from the location of the participant object that is exclusively controlled by the participant input (Examiner notes this is interpreted simply that since spectator would usually spectate and follow the avatar as the avatar navigates to different locations in a game, the spectator view would naturally originate from the location of the avatar, which is of course, controlled by the gamer input in order to navigate the avatar; e.g. virtual camera tracking a location associated with a game player or object; para 111; see also virtual camera capturing gaming in a third-person perspective; para 149-151; note further, claims 1 and 6, a virtual camera positioned at a predetermined location, and wherein the predetermined location is selected from a tracking location associated with a game player), wherein a direction of the spectator view is exclusively controlled by a spectator input (Examiner notes Long teaches adjustment of viewing angles by spectator; e.g. interactive user control of the viewing angle though a head-mounted device such as a VR headset; para 64; note user devices operated by users observing game spectators, devices may be a VR headset; para 83; also consider playback of spherical videos in a VR environment, panorama-360 mode and VR/3D-360 mode is interactive, with the viewer having control over the viewing directions; par 59; and note that spherical media downloaded for live viewing; para 90; also consider Long teaches spectator observers or watching game play and interacts with the system; para 72; viewing and controlling virtual camera in a live cast; para 78, 79, 99), and
generate a spectator audio output signal of a stream (e.g. media content provided, such media content may be audio in 2D, 3D or spherical formats; para 92).
Long fails to explicitly disclose:
wherein the spectator audio output signal causes an output device to emanate an audio output of the stream from a speaker object location positioned relative to the spectator, the speaker object location based on the direction of the spectator view that is exclusively controlled by the spectator input and the location of an audio object relative to the location of the participant object.
While Long does disclose the use of audio in 3D or spherical media formats, Long does not delve into the details the system uses to achieve this end.
In a related field of endeavor (e.g. playback of sound in 3D or virtual 3D environments, used in multimedia applications such as video games; para 5 and live sound; para 9) Met discloses a system for rendering and playback of 3D audio in various environments; abstract.
Applying the teachings of Met to implement the 3D sound of Long discloses:
wherein the spectator audio output signal causes an output device to emanate an audio output of the stream from a speaker object location positioned relative to the spectator, the speaker object location based on the direction of the spectator view that is exclusively controlled by the spectator input (e.g. interactive user control of the viewing angle though a head-mounted device such as a VR headset; para 64; note also paras 78 - 79) and the location of an audio object relative to the location of the participant object. (e.g. 3D audio for the spectator; paras 92, 93 of Long, now positioned accordingly for that particularly stream using Meh’s teachings, e.g. spatial effects of the audio signals, sounds meant to emanate from a specific region should be played at that same relative location; para 53; note that content sources such as live broadcast and games may use the adaptive audio format to provide content for a next generation spatial audio format; para 61; also see entire Playback Application section of Meh, paras 58+; note also the headphone implementation of Figs. 14A-E, particularly applying the teaching of producing the correct response at the entrance to the left and right ear canals for a source location, source directivity and orientation within a room for a listener at a location within the room; para 110 of Meh).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Meh to Long.  Doing so would have enabled the briefly disclosed 3D audio of Long to be implemented using a system that allows full spatial information of an adaptive audio system to be reproduced in various different listening environments that may include only a portion of the full speaker array intended for playback.  Given the lack of detail surrounding the 3D audio implementation in Long, and given Meh discloses spatial audio in a similar environment with many additional benefits, it would have been predictable to use Meh for the 3D audio implementation of Long as well. 

Regarding Claim 2, in addition to the elements stated above regarding claim 1, the combination further discloses:
wherein the direction of the spectator view is independent of the direction of the participant object (e.g. virtual camera, each facing a different direction; para 66; virtual camera trajectory may be manually configured or controlled by a spectator; para 140 of Long), wherein the instructions further cause the system to generate a participant audio output signal of the stream based on the location of the participant object, the direction of the participant object, and the location of the audio object (e.g. Long’s 3D audio for a spectator now modified to produce the correct response at the entrance to the left and right ear canals for a source location, source directivity and orientation within a room for a listener at a location within the room as disclosed by para 110 of Meh).

Regarding Claim 3, in addition to the elements stated above regarding claim 1, the combination further discloses:
wherein generating the spectator audio output signal comprising configuring the spectator audio output in accordance with an Ambisonics-based technology (e.g. Long’s 3D audio for a spectator now modified to include description formats of Meh, “ambisoncis” para 50) wherein the spectator output signal defines at least one sound field modeling the location of the audio object associated with the stream, wherein the data defining the sound field can be interpreted by the computing device associated with the spectator for causing the output device to emanate the audio output of the stream from the speaker object location  (e.g. Long’s 3D audio for a spectator now modified to include description formats of Meh, para 50, to produce the correct response at the entrance to the left and right ear canals for a source location, source directivity and orientation within a room for a listener at a location within the room as disclosed by para 110 of Meh).

Regarding Claim 4, in addition to the elements stated above regarding claim 1, the combination further discloses:
wherein generating the spectator audio output signal comprising configuring the spectator audio output in accordance with a channel-based audio technology, wherein the spectator audio output signal causes the stream to render to an output device in a channel-based audio format (e.g. Long’s 3D audio for a spectator now modified to include description formats of Meh, para 50, including metadata for one or more object channels; para 48; combining both channel and model-based systems; para 52 of Meh to produce the correct response at the entrance to the left and right ear canals for a source location, source directivity and orientation within a room for a listener at a location within the room as disclosed by para 110 of Meh).

Regarding Claim 5, in addition to the elements stated above regarding claim 1, the combination further discloses:
wherein generating the spectator audio output signal comprising configuring the spectator audio output in accordance with an object-based technology (e.g. Long’s 3D audio for a spectator now modified to include description formats of Meh, para 50, including metadata for one or more object channels; para 48; combining both channel and model-based systems; para 52 of Meh), wherein the spectator output signal defines the location of the audio object associated with the stream, the location defined in a three-dimensional coordinate system (e.g. Long modified to produce the correct response at the entrance to the left and right ear canals for a source location, source directivity and orientation within a room for a listener at a location within the room as disclosed by para 110 of Meh; Figs. 14 showing a three-dimensional headphone virtualization; para 32 of Meh).

Regarding Claim 6, in addition to the elements stated above regarding claim 1, the combination further discloses:
wherein the output device comprises one or more speakers in communication with the computing device (the headphone implementation of Figs. 14A-E; or consider any of the speakers/speaker feeds in Meh), wherein the instructions further cause the system to transmit the spectator audio output to the computing device (see transmissions of audio data between servers and others servers/clients in Figs. 1 – 6 of Long as well as audio streams transmitted in Meh, for example, but not limited to the example in para 9), wherein the spectator audio output causes the output device in communication with the computing device to emanate the audio output of the stream from the speaker object location positioned relative to the spectator, the speaker object location modeling the direction of the spectator view and the location of the audio object relative to the location of the participant object (e.g. Long’s 3D audio for a spectator now modified to include description formats of Meh, para 50, to produce the correct response at the entrance to the left and right ear canals for a source location, source directivity and orientation within a room for a listener at a location within the room as disclosed by para 110 of Meh )

Regarding Claim 7, in addition to the elements stated above regarding claim 1, the combination further discloses:
wherein the session data is received from a participant computing device (e.g. capture client utilizes one or more configurable virtual cameras or virtual camera arrays capable of recording a game from various directions or perspective during real-time game play; para 86; and game data, camera control, timing control data received by game server; para 84;), wherein the session data comprises a 360 canvas view (e.g. playback of spherical videos in a VR environment, panorama-360 mode and VR/3D-360 mode is interactive, with the viewer having control over the viewing directions; par 59), and data indicating a direction of the stream, wherein one or more effects applied to the audio output is based on the data indicating the direction of the stream e.g. Long’s 3D audio for a spectator now modified to include description formats of Meh, para 50, to produce the correct response at the entrance to the left and right ear canals for a source location, source directivity and orientation within a room for a listener at a location within the room as disclosed by para 110 of Meh).

Claims 8 – 10, 12 – 20 are rejected under the same grounds stated above. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H MAUNG whose telephone number is (571)270-5690. The examiner can normally be reached Monday-Friday, 9am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 1-(571) 272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS H MAUNG/Primary Examiner, Art Unit 2654